Citation Nr: 0832307	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-37 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
fracture of the T-9 vertebra.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active service from February 1974 to May 
1974.  

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for a fracture of the T-
9vertebra.


FINDINGS OF FACT

1.  In an unappealed decision, dated in October 1974, the RO 
denied a claim for service connection for a fracture of the 
T-9 vertebra.  

2.  The evidence received since the RO's October 1974 
decision, which denied a claim for service connection for a 
fracture of the T-9 vertebra, which was not previously of 
record, and which is not cumulative of other evidence of 
record, raises a reasonable possibility of substantiating the 
claim.  

3.  The evidence clearly and unmistakably shows that the 
fracture of the T-9 vertebra preexisted service, and that it 
did not chronically worsen or increase in severity during 
service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's October 1974 decision, which denied service connection 
for a fracture of the T-9 vertebra, and the claim for service 
connection for a fracture of the T-9 vertebra is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  

2.  The preexisting fracture of the T-9 vertebra was not 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1111, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

In a decision, dated in October 1974, the RO denied a claim 
for service connection for fracture, vertebra T-9.  There was 
no appeal, and the RO's decision became final.  See 38 
U.S.C.A. § 7105(c) (West 2002).  

In July 2002, the veteran applied to reopen the claim, and in 
November 2002, the RO denied the claim.  The veteran has 
appealed.  The Board notes that the RO appears to have 
subsequently reopened the claim, and denied it on the merits.  
See Supplemental Statements of the Case, dated in January and 
October of 2007.  Regardless of the determination reached by 
the RO, the Board must find that new and material evidence 
has been presented in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
 
The veteran's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The most recent and final denial of this claim was in October 
1974.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The evidence of record in October 1974 included the veteran's 
service medical records, which included an entrance 
examination report, dated in February 1974, which showed that 
his spine was clinically evaluated as normal.  An associated 
"Report of Medical History" showed that the veteran denied 
a history of recurrent back pain, and that he reported that 
he had hurt his back in a high school football injury, but 
was "completely healed."  Another notation noted a history 
of a back injury while playing football in 1967, that was now 
healed and NS [non-symptomatic].  Reports dated in May 1974 
show that the veteran complained of back pain.  The relevant 
impression noted possible lumbosacral strain, and old T9 
compression fracture.  A May 1974 report notes that X-rays 
were interpreted to show an old T-9 compression fracture.  A 
May 1974 Medical Board Report, and associated documents, to 
include a May 1974 examination report, noted that X-rays 
indicated minimal narrowing at T-9, with diagnoses that 
included status post compression fracture, T-9, EPTS [existed 
prior to service].  The Medical Board Report stated that a 
neuromotor examination was intact, that the approximate date 
of origin of the T-9 compression fracture was 1967, that it 
was not caused incident to service, and that it was not 
aggravated by active duty.  The Medical Board Report shows 
that it was determined that the veteran was unfit for 
induction, and that he should be separated from service.  An 
associated May 1974 "Report of Medical History" showed that 
the veteran reported having had recurrent back pain.  There 
was no post-service medical evidence of record.  

At the time of the RO's October 1974 decision, there was no 
competent evidence to show that the veteran currently had a 
fracture of T-9, or that a fracture of T-9 was caused or 
aggravated by service.  

Evidence received since the October 1974 decision consists of 
VA and non-VA medical reports, dated between 1998 and 2008, 
as well as a number of lay statements, and a decision of the 
Social Security Administration (SSA) (and the SSA's 
supporting documentation).  The medical evidence includes a 
VA progress note, dated in 2002, which notes DDD 
(degenerative disc disease) of the thoracic spine.  VA X-rays 
and bone imaging studies for the thoracic spine, dated in 
2006, which note degenerative anterior spur formations of the 
mid-distal thoracic spine, findings thought to be consistent 
with DJD (degenerative joint disease) vs. metastatic disease.  

As for the non-VA evidence, a letter from L.H.W., M.D., dated 
in September 2003, shows that the physician stated that the 
veteran had reported to him that he had had ongoing back pain 
in the low thoracic area since his service.  X-rays were 
noted to show minimal compression of the "D9" (presumably 
"T-9" vertebra), with some degenerative changes around that 
level.  The relevant diagnosis was previous fracture of T9 
with persistent mild compression and degenerative arthritic 
changes with symptoms.  Dr. L.H.W. essentially stated that 
the veteran had a back injury during service which caused a 
compression fracture of D9 (presumably "T-9" vertebra), as 
well as degenerative arthritis.  

A decision of the Social Security Administration (SSA), dated 
in July 2006, indicates that the veteran was determined to be 
disabled as of January 2006, with a primary diagnosis of 
arthritis, and a secondary diagnosis of diabetes.  The 
decision also notes that there was a compression of the 
vertebra at T-9," and "a T-9 fracture with persistent mild 
compression and degenerative arthritic changes with 
symptoms."  

This evidence, which was not of record at the time of the 
October 1974 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board also 
finds that this evidence is material, as it contains evidence 
of a new diagnosed thoracic spine disorder, and although Dr. 
L.H.W.'s opinion suffers from a variety of defects, discussed 
infra, it is competent evidence to show that the veteran may 
have a thoracic spine condition that is related to his 
service.  It therefore provides a more complete picture of 
the circumstances surrounding the origin of the veteran's 
injury or disability.  See Hodge, 155 F.3d at 1363 (noting 
that new evidence could be sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim).  The Board therefore finds that the submitted 
evidence raises a reasonable possibility of substantiating 
the claim, and the claim is therefore reopened.  

II. Service Connection

The veteran asserts that he did not have a preexisting 
fracture of his T-9 vertebra.  During his hearing, held in 
July 2008, the veteran testified that he injured his thoracic 
spine during calisthenics, at which time, "I was on my back 
and my legs were up and doing this thing here, back and 
forth, and I just felt it pop, you know."  He further 
testified that he has had continuing thoracic spine symptoms 
since his service, but that he did not receive any relevant 
post-service treatment prior to 2002.  

The Board first notes that the veteran's entrance examination 
report shows that his spine was clinically evaluated as 
normal, and that there were no other indications of a 
thoracic spine disorder.  Given the foregoing, the veteran is 
entitled to a presumption of soundness at service entrance.  
Therefore, the Board must determine whether the presumption 
of soundness is rebutted by clear and unmistakable evidence.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003, 69 Fed. 
Reg. 25178 (2004).  

Determination of the existence of a pre-existing condition 
may be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion, see Miller v. West, 
11 Vet. App. 345, 348 (1998), or a later medical opinion 
based upon statements made by the veteran about the pre- 
service history of his/her condition.  Harris v. West, 203 
F.3d. 1347 (Fed. Cir. 2000).

In this case, there are no preservice records of thoracic 
spine treatment in the record.  However, the veteran has 
reported that he received substantial treatment for a back 
injury prior to service in detail.  Specifically, he 
testified that he was treated for his back injury by Dr. 
L.H.W. in 1967, during which time he was flat on his back for 
two weeks, followed by being put in a body cast for two to 
three months.  See transcript of hearing, held in July 2008 
(the veteran's statements as to his preservice back treatment 
are limited by his assertions that he sustained an injury to 
his L3 vertebrae only prior to service, and that his T9 
compression fracture occurred during service).  The veteran 
is competent to report that he underwent such treatment.  Dr. 
L.H.W.'s September 2003 statement shows that he states that, 
"I apparently treated him when he was a high school student 
back in 1967 for a back injury.  We do not have medical 
records going that back that far and, therefore, I can only 
obtain the history from [the veteran] himself."  See also 
lay statements of two of the veteran's sisters, dated in 
February 2007, and two statements from a former hospital 
employee, dated in October 2003 and February 2007 (all 
statements asserting that the veteran received extensive 
treatment for a back injury prior to service).  

In addition, and of particular note, the veteran's service 
medical records do not show that he ever sustained any trauma 
to his thoracic spine, rather, they show treatment for back 
pain in May 1974, with no report of trauma, and X-rays taken 
in May 1974 were interpreted to show an old compression 
fracture at T9.  Furthermore, the May 1974 Medical Board 
Report, which was created only three months after the 
veteran's entrance into service, shows that service 
physicians determined that the veteran's T-9 compression 
fracture existed prior to service, that the approximate date 
of origin of the T-9 compression fracture was 1967, that it 
was not caused incident to service, and that it was not 
aggravated by active duty.  A September 2006 QTC examination 
report shows that the physician essentially indicated that 
there was no evidence to show aggravation of the veteran's T-
9 compression fracture (discussed infra).  Finally, to the 
extent that Dr. L.H.W.'s statement asserts that the veteran 
sustained a fractured T-9 during service, this opinion is 
afforded no probative value (discussed infra).  Under the 
circumstances, the Board finds that there is clear and 
unmistakable evidence to rebut the presumption of soundness.  
Id.; VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the presumption of 
soundness may only be rebutted where there is clear and 
unmistakable evidence that the condition both preexisted 
service and was not aggravated by service.  See Cotant v. 
Principi, 17 Vet. App. 116 (2003).   

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the disease.  
Id.  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 C.F.R. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The appellant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The Board finds that the claim must be denied.  The veteran's 
service medical reports have previously been discussed.  
Briefly stated, they show that service physicians concluded 
that the veteran had a preexisting fracture of the T-9 
vertebra that was not incurred in, or aggravated by, his 
active duty.  In addition, the earliest medical evidence of 
post-service treatment is dated in 2002, and therefore comes 
about 27 years after separation from service.  Furthermore, a 
QTC examination report, dated in September 2006, shows that 
the examiner noted that although the veteran had thoracic 
spine degenerative disc disease, his T-9 fracture "appears 
to be healed."  The physician's conclusion states that he 
could not find any documentation of aggravation from the 
veteran's service, "other than" the veteran's complaints of 
low back pain in his entrance physical examination.  

In reaching this decision, the Board has considered the 
September 2003 statement of Dr. L.H.W.  However, the Board 
first notes that he states that the veteran, "apparently was 
not having significant problems at the time of discharge," 
and that this aspect of his opinion weighs against a finding 
of aggravation.  To the extent that he asserts that the 
veteran sustained a compression fracture at T-9 during 
service, his opinion is clearly "by history" only, it 
contradicts the findings in the Medical Board Report without 
explanation, it does not discuss the lack of any relevant 
treatment for the 27 years following separation from service 
(i.e., between 1974 and 2002), and it is not shown to have 
been based on a review of the veteran's claims file, or any 
other detailed and reliable medical history.  See Prejean v. 
West, 13 Vet. App. 444, 448- 9 (2000) (factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  It is therefore afforded no probative value.  
Given the foregoing, the Board finds that the evidence 
clearly and unmistakably shows show that the veteran's 
fracture of the T-9 vertebra preexisted his service, and was 
not aggravated by his service.  Service connection for 
fracture, T-9 vertebra, is therefore not warranted.  

As a final matter, the Board has considered a number of 
"articles" submitted by the veteran.  However, two of these 
submissions are merely anatomical illustrations of the body, 
and the other article merely discusses the nature of a 
compression fracture.  In summary, these articles are far 
more general in nature than the medical opinion of record, 
which is shown to have been based on a review of the 
veteran's claims files, and they therefore do not provide a 
sufficient basis to find that the veteran's compression 
fracture was aggravated by his service.  See e.g. Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  

With respect to the veteran's own contentions, and the lay 
statements, laypersons are generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The Board has determined that, to the extent that the lay 
statements can be read to assert that the veteran sustained a 
compression fracture at T-9 during service, this is not a 
contention capable of lay diagnosis.  See Espiritu; Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007).  In summary, the 
service medical records, in conjunction with the post-service 
medical record, outweigh the lay statements.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III. VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in September 2003, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  The September 2003 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in any event, as the claim has been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and no-VA 
medical records, and SSA records.  In this regard, the 
evidence indicates that records of Dr. L.H.W., dated prior to 
service, are no longer available.  The veteran has been 
afforded an examination, and an etiological opinion has been 
obtained.  The Board therefore concludes that decisions on 
the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for a fracture of the T-9 vertebra is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


